Citation Nr: 0803672	
Decision Date: 02/01/08    Archive Date: 02/12/08	

DOCKET NO.  04-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder. 

2.  Entitlement to service connection for residuals of 
bilateral hip fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

Active service from March until August 1995 has been 
documented.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Reno, Nevada, that denied entitlement to the benefits 
sought.

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant when further action is required.  


REMAND

A review of the evidence of record reveals that the 
aforementioned issues should be remanded for a VA medical 
opinion to ascertain the etiology of the disabilities.  A VA 
medical examination or opinion is required when the record 
does not contain sufficient competent medical evidence to 
decide a claim.  38 C.F.R. § 3.159(c)(4).  In this matter, 
there is competent evidence of a current bipolar disorder and 
a current bilateral hip disorder and the record indicates per 
the appellant that these conditions may be associated with 
her active service.  As such, a VA medical opinion should be 
obtained.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The record reveals the veteran was seen on several occasions 
during service for complaints with regard to her hips.  She 
acknowledges that she was in an automobile accident prior to 
service, but she claims she was completely recovered from 
that accident with no residual disabilities as reflected by a 
normal examination at entrance onto active service.  The 
question of aggravation of her current hip problems has not 
been addressed by the evidence of record.  

With regard to her psychiatric disorder, the service records 
reveal she was accorded a diagnosis of adjustment disorder 
with mixed disturbance of emotions and conduct and an 
administrative separation was recommended.  She and her 
representative claim that this diagnosis was changed to a 
bipolar disorder by a physician at the Las Vegas Mental 
Health Clinic shortly after discharge from service.  The RO 
has made attempts to obtain various post service medical 
records, but the records obtained thus far do not reveal 
treatment or evaluation for several years following service 
discharge.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran and her representative 
should be asked to provide a complete 
list of treatment and evaluation she 
received for the first several years 
following her separation from active duty 
in 1995.  Of particular interest are her 
recollections of treatment from a 
physician at a Las Vegas Mental Health 
Clinic.  She should be asked to specify 
to the degree possible the dates of 
treatment at that facility and her 
recollection of the name of the doctor 
involved.  Any information provided 
should be followed to its logical 
conclusion.  

2.  A VA examination of the hips should 
be conducted to ascertain whether any 
currently shown bilateral hip disorder is 
likely, as likely as not, or not likely 
related to the veteran's several months 
of active service in 1995.  The claims 
file should be reviewed by the examiner 
and this should be indicated in the 
report of the examination.  Any indicated 
special studies should be accomplished.  
The complete rationale for any opinion 
expressed should be provided.

3.  The veteran should also be accorded a 
psychiatric examination by a physician 
knowledgeable in psychiatry for the 
purpose of ascertaining the etiology of 
any current psychiatric disorder.  The 
examiner should express an opinion as to 
whether any current psychiatric disorder, 
is as likely, as likely as not, or not 
likely related to the veteran's active 
service.  The claims folder should be 
thoroughly reviewed by the examiner and 
the review of the examination should be 
noted in the examination report.  Any 
indicated special studies are to be 
conducted.  The complete rationale for 
any opinion expressed as to the etiology 
of the veteran's current psychiatric 
difficulties should be provided.  If an 
opinion cannot be rendered without 
respect to speculation, the examiner 
should state this for the record.  

4.  After completing the requested 
actions, the RO should readjudicate the 
claims in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



